Title: To George Washington from James Duane, 17 May 1779
From: Duane, James
To: Washington, George



Dear General
Philad. 17th May 1779

I am honourd with your Favour of the 3d Instant & have communicated it to my Colleagues. when I wrote to your Excellency respecting the Exchange of Citizens in the power of the Enemy, I did not Attend to the distinction between Civil and military Prisoners: but conceivd your Authority competent in all Cases. I cannot think it adviseable to leave the negociation of the Exchange even of Citizens to Commissaries appointed by the several States: it may be productive of Confusion and mischief: nor can there be any possible Inconvenience in consulting the Commander in Chief on the manner & Terms of such Exchange; while it will at least keep up a Consistency & propriety in our Transactions with the Enemy: It can be no Encroachment on the Civil Authority of any State; because a Citizen in Captivity is treated and considerd as a Prisoner of War, and the whole Business on the part of the Enemy conducted in the military Line. However it is obvious from your Excellency’s Remarks that the Concurrence of the State is necessary to remove all difficulties I shall prepare a Resolution “to authorize the Commissioners of Indian Affairs for the northern Department with the Concurrence of the Commander in Chief & the executive Authority of the State whose Citizens respectively shall be the Subject of the proposd Exchange, to negociate & Settle the manner & Terms of the Exchange.” This will I think answer the present Purpose, & I hope will meet with Approbation. I have the Honour to be—with the utmost Regard & Esteem Dear Sir your Excellencys most obedient humble Servant
Jas Duane
